Citation Nr: 0513876	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  02-20 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left knee 
condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from August 1952 to August 
1956 and from June 1957 to June 1961.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision issued in May 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In a December 2003 decision, the Board determined that new 
and material evidence had not been received to reopen a 
previously denied claim of entitlement to service connection 
for a left knee condition and concluded the requirements to 
reopen the claim had not been met.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (the Court).  While the case was pending at 
the Court, the veteran's attorney before the Court notified 
the Court that the veteran had died in December 2004.  

In a January 2005 Order, the Court vacated the Board's 
December 2003 decision and dismissed the veteran's appeal in 
accordance with Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  


FINDINGS OF FACT

1.  In a May 2002 rating decision, the RO determined that new 
and material evidence had not been received to reopen the 
veteran's previously denied claim of entitlement to service 
connection for a left knee condition.  

2.  The Board issued a decision in December 2003 in which it 
concluded that new and material evidence had not been 
received to reopen the veteran's previously denied claim of 
entitlement to service connection for a left knee condition.  

3.  The veteran died in December 2004.  

4.  In a January 2005 Order, the Court vacated the Board's 
December 2003 decision and dismissed the veteran's appeal.  


CONCLUSION OF LAW

The RO's May 2002 and all subsequent rating decisions 
regarding the veteran's claim to reopen the previously denied 
claim of entitlement to service connection for a left knee 
condition are vacated, and the appeal is dismissed.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1302 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the veteran died in December 2004, while his 
claim was pending before the Court.  As a matter of law, 
veterans' claims do not survive their deaths.  See Zevalkink 
v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 220, 222-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  

In Landicho, the Court held that when a claimant dies during 
the course of an appeal, the appropriate remedy is to vacate 
the Board's decision from which the appeal was taken.  As 
stated in its January 2005 Order, the Court has further held 
that vacating the Board decision has the legal effect of 
nullifying the previous RO adjudication from which the appeal 
to the Board arose because the RO's decision was subsumed in 
the Board decision.  See Yoma v. Brown, 8 Vet. App. 298 
(1995) (per curiam order).  In accordance with its precedent, 
the Court vacated the Board's December 2003 decision and 
dismissed the appeal in January 2005.  The veteran's appeal 
to the Board has become moot by virtue of his death and must 
be dismissed for lack of jurisdiction.  38 U.S.C.A. 
§ 7104(a); 38 C.F.R. § 20.1302.  

The dismissal of the appeal on these grounds ensures that the 
decision by the Board and the underlying decisions by the RO 
have no preclusive effect in the adjudication of any 
derivative claim that may be brought by a survivor of the 
veteran.  In accordance with the Court's holding in Landicho, 
the Board therefore finds that the RO must vacate the 
decisions upon which this appeal was premised.  




ORDER

The RO is directed to vacate its May 2002 rating decision and 
any subsequent rating decision regarding whether new and 
material evidence has been received to reopen the previously 
denied claim of entitlement to service connection for a left 
knee condition, and the veteran's appeal is dismissed.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


